Citation Nr: 1722713	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-21 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for residuals of a left ankle injury with arthritis.

2. Entitlement to service connection for a left knee disorder as secondary to service-connected left ankle disability.

3. Entitlement to service connection for a bilateral hip disorder as secondary to service-connected left ankle disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2016, the Veteran testified at a video conference hearing before the undersigned Veterans' Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The case is remanded for further development.

First, although the Veteran was afforded a VA examination of the nature and severity of his left ankle disorder in August 2010 during which range of motion in the left ankle was compared to the undamaged right ankle, the examination report did not include all findings for range of motion testing required by 38 C.F.R. § 4.59-testing on both active and passive motion, in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, a new examination is needed to conduct such testing.  Further, a retrospective opinion as to range of motion for all the Correia criteria for the August 2010 VA examination is needed.

As to the service connection issues, the Board finds that another VA examination and medical opinion is warranted.  The examiner relied on the Veteran's report that his knee and hip pain began only 8-10 years ago in finding that the knee and hip disorders are not secondary to the left knee disability.  The Veteran in this case has stated that he has walked with limp and abnormal gait for 45 years.  Given this report, service connection on a secondary basis cannot be ruled out without determining whether the Veteran started experiencing left knee and bilateral hip pain 8-10 years ago as a result of walking for so long with a limp and abnormal gait.  Thus, a new medical opinion is needed.

Additionally, although the secondary claims were initially considered to include bilateral knees, the Veteran clarified that he is contending only for his left knee.  The Board is uncertain whether this recharacterization would have had a material effect on the examiner's opinion, and, for this reason, an addendum opinion is needed as well.  

Moreover, the VA examiner indicated that the Veteran's left ankle may cause aggravation but he was unable to address it significance, and that the aggravation could go the other way, too.  Thus, this aspect of the claim should be addressed again as well.

Finally, in light of the remand, any relevant ongoing VA treatment records should be requested on remand.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records since December 2013.

2.  Thereafter, arrange for the Veteran to undergo a VA examination to determine the nature and severity of his left ankle disability.  Addendum medical opinions as to the Veteran's claimed left knee disorder-diagnosed as tricompartmental osteoarthritis-and bilateral hip disorder-diagnosed as bilateral hip degenerative changes-are needed as well, though it is left to the examiner's discretion whether to have the Veteran undergo an additional examination of these conditions.  The claims file must be reviewed.  With respect to the left ankle disability, all indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner must also test the left ankle for pain on both active and passive motion, in weight-bearing and nonweight-bearing with comparison to the undamaged right ankle.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly and thoroughly explain why that is so.

Further, the examiner is requested to review the VA examination containing range of motion findings pertinent to the Veteran's left ankle disability conducted during the course of the appeal in August 2010.  The examiner is requested to offer a retrospective opinion as to range of motion findings for pain on both active and passive motion, on weight-bearing, and nonweight-bearing with comparison to the undamaged right ankle.  If the examiner is unable to do so, the examiner should explain why.

With respect to the Veteran's left knee and bilateral hip disorders, the examiner should opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that his left knee tricompartmental osteoarthritis and/or his mild degenerative changes in the bilateral hips were caused or aggravated by his service-connected residuals of left ankle injury with arthritis that have caused him to walk with a limp and abnormal gait.

Aggravation is an increase in severity beyond the natural progress of the disease.

All opinions expressed should be accompanied by supporting rationale.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

